UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6237


In re: BRANDON MARQUIS JENNINGS, a/k/a Mustafa Beezy Bey,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:18-hc-02251-FL)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brandon Marquis Jennings, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon Marquis Jennings petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He

seeks an order from this court directing the district court to act. We find the present

record does not reveal undue delay in the district court. Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We also

deny as moot Jennings’ motion for bail or release pending appeal, and we deny Jennings’

motion for a stay.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   PETITION DENIED




                                           2